 

Case 9:19-cv-81160-RS Document 106 Entered on FLSD Docket 01/28/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cv-81160-Smith/Matthewman

 

 

 

 

APPLE INC., / _
Plaintiff, FILED 5 le Vv D.C.
Vv.
2
CORELLIUM, LLC, JAN 28 2020
ANGELA E. NOBLE
CLERK U.S. DIST. CT.
Defendant. S.D. OF FLA. - WPB.
/

 

ORDER ADDING MOTIONS TO FEBRUARY 12, 2020 DISCOVERY HEARING AND
CHANGING TIME OF HEARING

THIS CAUSE is before the Court on Defendant Corellium, LLC’s (“Defendant”) Motion
to File Correlium’s Motion for Protective Order Under Seal [DE 78], Defendant’s Motion to
Compel Plaintiff to Provide Better and Complete Answers to Interrogatories [DE 93], Defendant’s
Motion to Compel Plaintiff to Provide Proper Responses to Defendant’s First Request for
Admissions [DE 100], and Defendant’s Motion to Compel Plaintiff to Properly Respond to
Defendant’s First Request for Production, Produce Responsive Documents and to Overrule
Plaintiff's Objections [DE 103]. These matters were referred to the undersigned by United States
District Judge Rodney Smith. See DE 30.

After careful review of the motions, it is hereby ORDERED that that additional discovery
motions [DEs 78, 93, 100, 103] shall be heard at the discovery hearing previously scheduled for
February 12, 2020. The Court is also concerned about the extensive requests to seal documents in
this case, especially the requests to seal entire discovery motions. See Emess Capital, LLC v.
Rothstein, 841 F. Supp. 2d 1251, 1254 (S.D. Fla. 2012) (‘All court filings are presumptively a
matter of public record and cannot be sealed absent specific legal authority or court order.”); see

also Guide to Judiciary Policy § 730 (emphasizing that the burden is on the litigants to establish
Case 9:19-cv-81160-RS Document 106 Entered on FLSD Docket 01/28/2020 Page 2 of 3

why materials should remain sealed). The Court will address this matter as well at the February 12,
2020 hearing. The Court shall not permit the unnecessary sealing of documents or motions in this
case.

Given the plethora of discovery motions that have been filed, the Court also finds it
necessary to change the time of the February 12, 2020 discovery hearing to earlier in the day.!
Therefore, it is hereby ORDERED that the discovery hearing on all pending discovery motions

[DEs 68, 70, 78, 81, 93, 100, 103] shall be held as follows:

DATE: Wednesday, February 12, 2020
TIME: 10:00 A.M.
PLACE: United States District Court

701 Clematis Street

West Palm Beach, Florida

Courtroom Six, Third Floor

Counsel for the parties shall appear in person at the hearing. Further, in advance of the

scheduled hearing, the Court directs that counsel for the parties shall further confer, either in person
or by telephone, in good faith and for as long as necessary to address the pending discovery
disputes. Thereafter, the parties shall file, on or before Thursday, February 6, 2020, a Joint Notice
advising whether the discovery disputes have been resolved, and if not, what specific issues remain
for determination by the Court and a brief recitation of the position of each party on each specific
dispute. The parties and their counsel are advised that the Court will impose sanctions and/or cost-
shifting under Federal Rule of Civil Procedure 37 if any party or counsel fails to personally confer

in good faith, takes an unreasonable discovery position, or otherwise fails to comply with any

applicable rules.

 

! The parties are hereby notified that, in light of the multitude of motions filed, the Court has set aside the entire
day for the discovery hearing and intends to hear argument on, and resolve all of the discovery motions, at that
time.
Case 9:19-cv-81160-RS Document 106 Entered on FLSD Docket 01/28/2020 Page 3 of 3

DONE and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,

Wn.

WILLIAM MATTHEWMAN
United States Magistrate Judge

this 28 ay of January 2020.

     
